UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3379 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC. (Exact Name of Registrant as specified in charter) 600 Montgomery Street, Suite 4100, San Francisco, California 94111 (Address of Principal Executive Offices) (Zip Code) MICHAEL J. CUGGINO, 600 Montgomery Street, Suite 4100, San Francisco, California 94111 (Name and Address of Agent For Service) Registrants telephone number, including area code: 398-8000 Date of fiscal year end: January 31, 2011 Date of reporting period: January 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (OMB) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. §3507. Item 1. Reports to Stockholders. The Annual Report to Shareholders of Permanent Portfolio Family of Funds, Inc. (“Registrant”) for the fiscal year ended January 31, 2011 is attached hereto. Item 2. Code of Ethics. (a) As of the end of the period covered by this Form N-CSR, the Registrant has adopted a code of ethics that applies to its principal executive officer and principal financial officer (“Code of Ethics for Executive Officers”). (b) No response required. (c) The Registrant has not made amendments to its Code of Ethics for Executive Officers during the fiscal year ended January 31, 2011. (d) The Registrant has not granted any waivers from any provisions of its Code of Ethics for Executive Officers during the fiscal yearended January 31, 2011. (e) Not applicable. (f) A copy of the Registrant’s Code of Ethics for Executive Officers, dated July 23, 2009, is filed as Exhibit 12(a)(1) to this Form N-CSR. The Code of Ethics for Executive Officers is available, without charge and upon request, by writing or calling the Fund’s Shareholder Service Office at (800) 531-5142. Item 3. Audit Committee Financial Expert. The Registrant’s Board of Directors (“Board”) has determined that no member of its Audit Committee qualifies as an “audit committee financial expert” (“ACFE”). After evaluating the matter, the Board concluded that it was not necessary to add a director to the Board who qualifies as an ACFE, given that the financial statements and accounting principles that apply to registered investment companies such as the Registrant are generally simpler and more straightforward compared to operating companies, and the financial literacy of the current Audit Committee members is adequate to discharge their duties as members of the Audit Committee. Item 4. Principal Accountant Fees and Services. (a) Audit Fees. The aggregate fees billed for each of the last two fiscal years for professional services rendered by the Registrant’s principal accountant for the audit of the Registrant’s annual financial statements, or for services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements for those fiscal years, were $97,000 and $80,000 for the fiscal years ended January 31, 2011 and January 31, 2010, respectively. (b) Audit-Related Fees. During the fiscal years ended January 31, 2011 and January 31, 2010, $— and $15,800 in fees, respectively,were billed by the Registrant’s principal accountant for performing agreed-upon procedures relating to a physical inventory of the Registrant’s precious metals holdings. These fees were for assurance and related services, were reasonably related to the performance of the audit of the Registrant’s financial statements, and were not reported under paragraph (a) of this Item. (c) Tax Fees. The aggregate fees billed for each of the last two fiscal years for professional services rendered by the Registrant’s principal accountant for tax compliance, tax advice, and tax planning, were $12,000 and $11,000 for the fiscal years ended January 31, 2011 and January 31, 2010, respectively. Tax fees represent tax compliance services provided in connection with the preparation of the Registrant’s tax returns. (d) All Other Fees. There were no fees billed for each of the last two fiscal years ended January 31, 2011 and January 31, 2010,respectively, for products and services provided by the Registrant’s principal accountant, other than the services reported inparagraphs (a) through (c) of this Item. (e)(1) Pursuant to Section 3(c) of the Registrant’s Audit Committee Charter, dated May 1, 2003, as amended September 4, 2008, the pre-approval policies and procedures of the Registrant’s Audit Committee, in accordance with paragraph (c)(7) of Rule 2-01 of Regulation S-X, are as follows: “The Committee shall review any audit and non-audit services provided to the Fund by its independent public accountants and the fees charged for such services. Except as provided below, the Committee’s prior approval shall be necessary for the engagement of independent public accountants to provide any audit or non-audit services on behalf of the Fund, and any non-audit services for an affiliate of the Fund where the proposed engagement relates directly to the operations and financial reporting of the Fund. Non-audit services that would otherwise qualify under the de minimis exception described in the Securities Exchange Act of 1934, as amended, and any applicable rules thereunder, that were not pre-approved by the Committee, shall be approved by the Committee prior to the completion of the engagement. Pre-approval by the Committee shall not be required for engagements entered into pursuant to: (i) pre-approval policies and procedures established by the Committee; or (ii) pre-approval granted by one or more members of the Committee to whom, or by a subcommittee to which, the Committee has delegated pre-approval authority; provided, however, in either case, that the Committee is informed of each such engagement at the earlier of its next meeting, or at the Board’s next quarterly meeting.” (e)(2) None of the services included in each of paragraphs (b) through (d) of this Item were approved pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) There were no hours expended on the principal accountant’s engagement to audit the Registrant’s financial statements for the most recent fiscal year that were attributed to work performed by persons other than the principal accountant’s full-time permanent employees. (g) The aggregate non-audit fees billed for each of the last two fiscal years for services rendered by the Registrant’s principal accountant to the Registrant were $12,000 and $26,800 for the fiscal years ended January 31, 2011 and January 31, 2010, respectively. There were no non-audit fees billed by the Registrant’s principal accountant for services rendered to the Registrant’s investment adviser, and any entity controlling, controlled by, or under common control with the investment adviser that provides ongoing services to the Registrant for each of the last two fiscal years of the Registrant. (h) Not applicable to the Registrant as the Registrant’s principal accountant did not render any non-audit services to the Registrant’s investment adviser, and any entity controlling, controlled by, or under common control with the investment adviser that provides ongoing services to the Registrant for each of the last two fiscal years of the Registrant. Item 5. Audit Committee of Listed Registrants. Not applicable to the Registrant. Item 6. Investments. Included in Item 1. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable to the Registrant. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable to the Registrant. Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not applicable to the Registrant. Item 10. Submission of Matters to a Vote of Security Holders. Not applicable to the Registrant for the fiscal year ended January 31, 2011. Item 11. Controls and Procedures. (a) Michael J. Cuggino, the Registrant’s President, and James H. Andrews, the Registrant’s Treasurer, each has concluded that, in hisjudgment, the Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (“1940 Act”) (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of the report thatincludes the disclosure required by this paragraph, based on his evaluation of these controls and procedures required by Rule 30a-3(b)under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(b)). (b) There was no change in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the Registrant’s second fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of Ethics for Executive Officers that is the subject of the disclosure required by Item 2 is attached hereto as Exhibit 99.Code Eth. (a)(2) Certifications pursuant to Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) and Section 302 of the Sarbanes-Oxley Act of 2002 are attached hereto as Exhibit 99.CERT. (a)(3) Not applicable to the Registrant. (b) Certifications pursuant to Rule 30a-2(b) under the 1940 Act (17 CFR 270.30a-2(b)) and Section 906 of the Sarbanes-Oxley Act of 2002 are attached hereto as Exhibit 99.906CERT. The certifications provided pursuant to Rule 30a-2(b) under the 1940 Act (17 CFR 270.30a-2(b)) and Section 906 of the Sarbanes-Oxley Act of 2002 are not deemed filed for purposes of Section 18 of the Exchange Act, or otherwise subject to the liability of that section. Such certifications will not be deemed to be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, except to the extent the Registrant specifically incorporates them by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Permanent Portfolio Family of Funds, Inc. /s/ Michael J. Cuggino By: Michael J. Cuggino, President Date: April 7, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. Permanent Portfolio Family of Funds, Inc. /s/ Michael J. Cuggino By: Michael J. Cuggino, President Date: April 7, 2011 /s/ James H. Andrews By: James H. Andrews, Treasurer Date: April 7, 2011 PERMANENT PORTFOLIO FAMILY OF FUNDS, INC.
